Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           1 of 8. 11/02/2018
                                                                   PageID #: 3882
                                                                               Page 1 of 8



    11cv1755i-ord-(CKPdocs).wpd




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


    UNIVERSAL SURVEILLANCE CORP.                         :
                                                         :       Case No. 5:11-CV-1755
             v.                                          :
                                                         :
    CHECKPOINT SYSTEMS, INC.,                            :
                                                         :       SPECIAL MASTER COHEN
                                                         :
                                                         :       ORDER
                                                         :       REGARDING
                                                         :       DOCUMENT PRODUCTION
                                                         :       BY CHECKPOINT

             With this Report, the Special Master addresses disputes between the parties regarding

    Checkpoint’s obligation to produce certain documents in discovery. The Special Master orders that

    Checkpoint must comply with the following two rulings, within 14 calendar days of the date of this

    Order:

    •        Ruling One: Checkpoint must produce to the Special Master, with a copy to USS: (1) a

             report showing (a) how many documents it collected that contained “hits” for search terms,

             but which it did not produce to USS because it deemed the documents irrelevant or non-

             responsive, and (b) “hit-counts” for search terms for those documents; and (2) a proposed

             protocol for a random review of these documents by the Special Master.

    •        Ruling Two: Checkpoint must produce to the Special Master: (1) a list of documents it
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           2 of 8. 11/02/2018
                                                                   PageID #: 3883
                                                                               Page 2 of 8



           earlier included in its Privilege Log, but then removed as non-responsive; and (2) copies of

           those documents for in camera review by the Special Master.1

    The reasons for these rulings are provided below.2



    Ruling One

           Very early in the discovery process, the parties agreed to a protocol regarding production of

    documents. The essence of this protocol was that each party would first gather documents held in

    certain locations (such as on certain computer shared drives) and/or held by certain custodians (such

    as certain identified company executives). Each party would then scan each document for various

    search terms (such as “pharmacy” or “loyalty w/3 program*”). Documents with search term hits

    (and within agreed-upon date range limitations) were automatically included in a parties’ collection

    of producible documents (“Collection”). The protocol provided a party could simply produce this

    entire Collection to the other side, without first applying other winnowing mechanisms.

    Specifically, the parties agreed that “documents and electronically stored information may be

    produced without prior review by the producing party pursuant to the application of the receiving

    party’s requested . . . search terms.” This meant, for example, that a party could produce its entire

    Collection without first culling documents on the basis of privilege. The agreement further provided

    that a party could “claw back” any document it had produced, if it later determined that document


           1
            Checkpoint shall provide to USS a copy of the list of documents, but not copies of the
    documents themselves.
           2
              The Special Master recognizes Checkpoint will probably file an objection to at least some
    part of this Order, which would have the effect of suspending the 14-day deadline. Checkpoint
    should be prepared for the possibility that, if the Court overrules any such objection, the deadline
    imposed by the Court may be different.

                                                     2
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           3 of 8. 11/02/2018
                                                                   PageID #: 3884
                                                                               Page 3 of 8



    was privileged.

           Both USS and Checkpoint followed this protocol to obtain a Collection.3 To some extent,

    each party then culled privileged documents from its Collection before producing the documents to

    the other side.4 Notably, USS culled documents only based on privilege review and produced to

    Checkpoint all other documents that hit on a search term. Checkpoint, however, culled documents

    based not only on privilege but also on responsiveness. That is, if Checkpoint’s review of a

    collected document led it to conclude the document was not responsive to any of USS’s discovery

    requests, Checkpoint did not produce the document, even though it hit on a search term.

           Upon learning that Checkpoint was withholding documents on the basis of non-

    responsiveness, even though the documents contained search terms, USS complained to the Special

    Master. USS stated it believed the parties’ agreement required Checkpoint to produce all non-

    privileged documents that contained search terms. USS stated it had followed this rule itself, and

    Checkpoint should not be allowed to follow a different rule and withhold a document from its

    Collection based on anything other than privilege.

           Checkpoint responded that the parties’ agreement did not preclude withholding documents



           3
              To repeat, a party’s “Collection” was the subset of all gathered documents that had search
    term hits. During the parties’ process of obtaining a Collection, the undersigned resolved a number
    of disputes regarding: (a) from which custodians and locations the parties had to gather documents,
    and (b) for which terms within those documents the parties would search.
           4
              This culling process included: (a) using computers to apply automated “privilege filters,”
    such as searching for documents authored by an attorney; and/or (2) using human reviewers to read
    documents and look for substantive privileged content. The parties and the Special Master have
    always understood, however, that these culling processes were in addition to the right of the parties
    to “claw back” a document that was produced and later determined to be privileged. The Special
    Master has issued several rulings regarding whether a document that a party sought to use at
    deposition was privileged and could be clawed back.

                                                     3
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           4 of 8. 11/02/2018
                                                                   PageID #: 3885
                                                                               Page 4 of 8



    based upon non-responsiveness. Specifically, Checkpoint asserted that: (1) the agreement stated

    collected documents “may be produced without prior review,” not “shall be produced without prior

    review,” thus suggesting review for responsiveness was allowed; and (2) the agreement did not

    trump Fed. R. Civ. P. 26(b), which states the scope of discovery is limited to “any nonprivileged

    matter that is relevant to any party’s claim or defense” (emphasis added), thus suggesting irrelevant

    or non-responsive documents may always be withheld. Checkpoint insisted that just because a

    collected document hit on a search term did not mean the document contained any information

    responsive to a USS discovery request or relevant to the case, and USS was not entitled to receive

    irrelevant or non-responsive documents.

           The Special Master’s conversations with the parties revealed that, despite having reached

    an “agreement” regarding document production, they had different understandings of their

    obligations under that agreement; further, both understandings were defensible. The Special Master

    determined that a necessary first step to resolve this dispute was to assess the size of the problem

    – that is, obtain information regarding the number of collected documents that Checkpoint did not

    produce based on non-responsiveness, and the number of hits those documents had for all of the

    search terms. The Special Master hoped this information – which is fairly easy to obtain5 – would




           5
              The parties have submitted similar statistics in connection with disputes over adding
    additional search terms.

                                                     4
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           5 of 8. 11/02/2018
                                                                   PageID #: 3886
                                                                               Page 5 of 8



    allow for a measured assessment that could fully resolve the dispute.6

           Checkpoint explained, however, that it strongly believed: (1) it had a right, as it would in any

    case, not to produce documents based on its own assessment of non-responsiveness or irrelevance;

    and (2) it was unprecedented for the Special Master to require the requested report and/or production

    of withheld documents for in camera review, absent any showing it had withheld documents

    improperly. Accordingly, Checkpoint asked the Special Master to memorialize his ruling, so that

    it could file an objection with the Court.

           This Order memorializes that ruling. Specifically, the Special Master orders Checkpoint to

    produce to the Special Master, with a copy to USS: (1) a report showing (a) how many documents

    it collected that contained “hits” for search terms, but which it did not produce to USS because it

    deemed the documents irrelevant or non-responsive, and (b) “hit-counts” for search terms for those

    documents; and (2) a proposed protocol for a random review of these documents by the Special

    Master. Further, the Special Master makes clear that, depending on the contents of this report, he

    may order Checkpoint to produce some or all of the withheld documents: (a) for in camera review

    by the Special Master, and/or (b) to USS, if that review shows Checkpoint’s assessments are




           6
              For example, this report might reveal Checkpoint withheld relatively few documents based
    on non-responsiveness, and those that were withheld contained relatively generic search terms. The
    Special Master might then rule that no further document assessment was necessary and USS’s
    objection to Checkpoint’s non-production was overruled. Conversely, this report might reveal many
    documents were withheld, and those documents contained particularized search terms more likely
    to appear in relevant documents. The Special Master might then review in camera a random sample
    of those documents, or a sample of certain document subsets (e.g., a random sample of the document
    subset containing a certain search term), to ensure Checkpoint’s non-production was appropriate.
    In sum, the “next step,” if any, would depend on what the report showed.
            In addition to asking for this report, the Special Master also asked Checkpoint to suggest a
    “random review protocol,” should the Special Master conclude any document review was necessary.

                                                      5
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           6 of 8. 11/02/2018
                                                                   PageID #: 3887
                                                                               Page 6 of 8



    incorrect and the documents are in fact responsive or relevant.7



    Ruling Two

           As noted, USS and Checkpoint both undertook some level of review of their document

    collections to determine whether documents should be withheld based on privilege. Pursuant to

    orders issued by the undersigned, each party has submitted to the Special Master a privilege log and

    also the logged documents themselves, for in camera review.8 The Special Master has begun

    reviewing these documents to assess the propriety of the claims of privilege.

           After sharing its initial privilege log with USS, Checkpoint submitted an amended log that

    indicated removal of a number of documents contained in the original log. Checkpoint’s explanation

    is that additional review led it to determine these “de-listed” documents were non-responsive, so the

    documents should not have been listed in the first place. USS objected to this de-listing of

    documents. The Special Master concluded that Checkpoint must produce for in camera review any




           7
              The Special Master also makes clear he would order production to USS only if
    Checkpoint’s conclusions regarding relevance and responsiveness were substantially and materially
    improper; de minimis disagreements with Checkpoint’s conclusions would not be enough.
           8
              The terms “privilege log” and “logged documents,” as used here, refer not only to
    documents withheld in their entirety based on privilege, but also to documents produced with
    redactions. The parties understand they are obligated to supplement their logs and submit additional
    documents as discovery progresses.
            After USS asserted challenges to Checkpoint’s privilege log, the Special Master ordered this
    process of in camera review and applied it to both parties equally.

                                                     6
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           7 of 8. 11/02/2018
                                                                   PageID #: 3888
                                                                               Page 7 of 8



    document Checkpoint listed at any time on a privilege log.9

                The Special Master ordered this in camera production for two reasons. First, in the

    experience of the undersigned (obtained while serving as Special Master in other federal cases),

    documents are sometimes listed on privilege logs more because they contain information a party is

    loathe to produce than because the information is privileged. The propriety of review of documents

    “de-listed” from a privilege log is therefore heightened – even more than non-privileged documents

    never produced based on irrelevance or non-responsiveness.10

           Second, the undersigned served in one other case where documents were listed on a privilege

    log and then de-listed. In camera review of the de-listed documents along with the listed documents

    (without objection) worked to better educate the undersigned, leading to more precise rulings and

    no subsequent request for court review. See Snap-On Bus. Solns. v. Hyundai Motor America, 2011

    WL 6957594 (N.D. Ohio Feb. 3, 2011) (appointment by Adams, J.) (ruling that about half of the

    documents listed on the defendant’s privilege log were not privileged and must be produced;

    defendant filed no objection). Similarly, in camera review by the undersigned in this case of


           9
              Checkpoint “de-listed” about 29 documents based on the conclusion they were non-
    responsive. It is these documents Checkpoint must produce for in camera review pursuant to this
    Order. Documents that Checkpoint removed from its log because it later determined they were not
    privileged after all, and therefore produced them to USS, are not at issue. Similarly, documents that
    Checkpoint originally withheld based on privilege, but later produced to USS in redacted form – and
    changed the log entry accordingly – are not at issue, as Checkpoint has produced those redacted
    documents for in camera review.
           10
              The Special Master stresses he has no reason to believe Checkpoint had any inappropriate
    motive for withholding a document based on privilege in this case. The point is simply that
    privileged documents deserve even more scrutiny to assess the propriety of non-production than
    non-privileged documents. Ruling One is designed to allow initial, possibly cursory assessment of
    documents withheld based on non-responsiveness. Because Ruling Two addresses documents
    originally listed as privileged, and because only 29 documents are at issue, it is designed to allow
    a thorough review.

                                                     7
Case 9:17-cv-81261-WPD
        Case: 5:11-cv-01755-JRA
                          Document
                                Doc64-11
                                    #: 173Entered
                                           Filed: 01/08/13
                                                  on FLSD Docket
                                                           8 of 8. 11/02/2018
                                                                   PageID #: 3889
                                                                               Page 8 of 8



    Checkpoint’s de-listed documents carries no risk of prejudice to Checkpoint, and can only better

    inform the Special Master’s ultimate rulings.

           For essentially the same reasons as it objected to Ruling One, however, Checkpoint objects

    to the ruling that it must produce “de-listed documents” for in camera review, and asks the Special

    Master to memorialize his ruling to allow formal objection. Accordingly, the Special Master orders

    Checkpoint to produce to the Special Master: (1) a list of documents it earlier included in its

    Privilege Log, but then removed as non-responsive; and (2) copies of those documents for in camera

    review by the Special Master. Checkpoint shall provide to USS a copy of the list of removed

    documents, but not copies of the documents themselves.

           RESPECTFULLY SUBMITTED,

                                                         /s/ David R. Cohen
                                                         David R. Cohen
                                                         Special Master
    DATED: January 8, 2013

            “[A]ny party may file an objection to an order, finding, report, or recommendation by the
    Special Master within 14 calendar days of the date it was electronically filed; failure to meet this
    deadline results in permanent waiver of any objection to the Special Master’s orders, findings,
    reports, or recommendations.” Order at 5 (docket no. 52).




                                                     8
